—Order, Surrogate’s Court, New York County (Renee R. Roth, S.), entered on or about July 28, 1992, directing respondents to turn over to petitioner any and all estate property in their possession and control, including but not limited to one 1936 Mercedes Benz Model 540K automobile, unanimously affirmed, with costs.
Jurisdiction over respondents is premised upon their wrongful refusal to turn over a 1936 Mercedes automobile to the ancillary administrator in New York. SCPA 210 (2) (a) provides that the Surrogate may exercise personal jurisdiction over any non-domiciliary or his fiduciary "arising from any act or omission of the non-domiciliary within the state, either in person or through an agent.” Sufficient evidence was adduced to conclude that the respondent Francis C. Brown, an attorney with offices in New York County, was acting on behalf of and in concert with the non-domiciliary defendants in refusing to turn over the automobile to the ancillary *328administrator. The proceeding was properly brought in this State based upon the presence here of substantial assets of the decedent. The Surrogate correctly determined that such refusal was wrongful and without justification, and, since it took place in the State of New York, sufficient to confer personal jurisdiction over respondents (SCPA 201; CPLR 302 [a] [2]; see also, Gasarch v Ormand Indus., 346 F Supp 550; Matter of Cooke, 112 Misc 2d 167). Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.